--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 
SECOND AMENDMENT TO STOCK GRANT AGREEMENT


THIS SECOND AMENDMENT TO STOCK GRANT AGREEMENT (this “Amendment”) dated and
effective as of November 30, 2015 (the “Amendment Effective Date”), is made by
and between Hydrocarb Energy Corporation, a corporation duly formed and existing
under the laws of the State of Nevada (the “Company”) and each of Shadow Tree
Funding Vehicle A—Hydrocarb LLC, a limited liability company duly formed and
existing under the laws of the State of Delaware, its successors and assigns,
and Quintium Private Opportunities Fund, LP, its successors and assigns (each a
“Grantee” and toegether, the “Grantees”), being the parties to that certain
Stock Grant Agreement dated as of August 15, 2014 (the “Agreement”).


W I T N E S S E T H:


WHEREAS, the Company and Grantees are parties to a certain Amended and Restated
Credit Agreement, originally dated as of August 15, 2014, and amended and
restated as of June 10, 2015, and further amended by the terms of a First
Amendment to Amended and Restated Credit Agreement effective on or about the
Amendment Effective Date (the “Credit Agreement”), under which each Grantee has
extended certain loans to the Company (the “Loans”), and as partial
consideration for Grantees making such loans to the Company, in the Credit
Agreement, the Company initially had agreed to issue and convey to Grantees a
total of 150,000 shares, and subsequently the Company and Grantees agreed to
reduce such number of shares to 92,500, as reflected and implemented in a First
Amendment to Stock Grant Agreement with an effective date of June 10, 2015
(“Stock Grant Amendment 1”), and the Company and Grantees now have agreed, as
set forth in the First Amendment to Amended and Restated Credit Agreement
referred to above (the “Credit Agreement Amendment”), to increase such number of
shares such that the Company shall issue and convey to Grantees a total of
192,500 shares (such shares issued and conveyed to Grantees hereunder, the
“Common Shares”) of common stock (the “Common Stock”) of the Company, in
proportion to the relative sizes of the loans and commitments made by the
Grantees, subject to the terms and conditions set forth in the Agreement as
amended by the terms of this Amendment.


NOW THEREFORE, in consideration of the extension by Grantees to the Company of
the Loans pursuant to the terms of the Credit Agreement, and of the additional
consideration delivered to the Company by Grantees as provided and set forth in
the Credit Agreement Amendment, and of the mutual covenants and agreements
herein contained, the parties hereto agree as follows:


1.           Amendment to Section 1 of the Agreement.  Superseding and replacing
the amendment effected by Section 1 of Stock Grant Amendment 1, the parties, by
this Amendment, hereby amend and restate Section 1 of the Agreement in its
entirety, to read as follows:


Section 1.   For the consideration recited above and recited in the Second
Amendment to Stock Grant Agreement dated and effective as of November 30, 2015,
and no additional consideration, the Company agrees to issue and convey to the
Grantees, or to an Affiliate designated by a Grantee, the Common Shares (the
“Stock Grant”), in the following installments (each date of issuance that
follows, an “Issuance Date”):


i.
60,000 Common Shares on August 15, 2014;
   
ii.
32,500 Common Shares on June 10, 2015;
   
iii.
100,000 Common Shares on December 1, 2015

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
75% of each such conveyance of Common Shares shall be issued and conveyed to
Shadow Tree Income Fund A LP, and 25% of each such conveyance of Common Shares
shall be issued and conveyed to Quintium Private Opportunities Fund, LP.


2.           Representations and Warranties.  Each party hereby represents and
warrants to the other parties that the execution, delivery and performance by
the party of this Amendment has been duly authorized by all necessary corporate
and other action and do not and will not require any registration with, consent
or approval of, or notice to or action by, any person in order to be effective
and enforceable.  The Company hereby represents and warrants to the Grantees
that, giving effect to this Amendment, on and as of the Amendment Effective Date
all representations and warranties of the Company contained in Section 3(b) of
the Agreement are true and correct in all material respects.


3.           General Provisions.


(a)           This Amendment shall be binding upon and inure to the benefit of
the parties to the Agreement and their respective successors and assigns.


(c)           This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.  Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by the other party thereto either in the form of an
executed original or an executed original with digital signatures sent by
electronic transmission with the same force and effect as the delivery of a hard
copy original.


(d)           This Amendment supersedes all prior drafts and communications with
respect hereto.  This Amendment may not be amended except in accordance with the
provisions of the Agreement.


(e)           Except as expressly amended pursuant hereto, the Agreement shall
remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.


[Signature Page Follows.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-2-
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
IN WITNESS WHEREOF, each of the parties has executed this Amendment as of the
Effective Date.




COMPANY:
HYDROCARB ENERGY CORPORATION
       
By:
/s/ Kent P. Watts                                          
   
Name: Kent P. Watts
   
Title: CEO
                 
GRANTEE:
SHADOW TREE FUNDING VEHICLE A—HYDROCARB LLC
 
By:
Shadow Tree Capital Management LLC, Investment Manager
             
By:
/s/ Samuel Gradess                                         
   
Name: Samuel Gradess
   
Title: Manager
                 
GRANTEE:
QUINTIUM PRIVATE OPPORTUNITIES FUND, LP
 
By:
Quintium Advisors, LLC, its Investment Manager
             
By:
/s/ Peter Capobianco                                           
   
Name: Peter Capobianco
   
Title: Associate















[Signature Page to Second Amendment to Stock Grant Agreement.]


 
 
 

--------------------------------------------------------------------------------

 

